Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gencarella on 02/09/2022.

The application has been amended as follows: 

Claims
Claim 1. ‘…a mirrored remote procedure call cache in the storage node…’ Should be: ‘…a mirrored remote procedure call cache in the storage node of the plurality of storage nodes…’

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the following limitations: ‘a mirrored remote procedure call cache in the storage node of the plurality of storage nodes, the mirrored remote procedure call cache configurable to mirror the remote procedure call cache’.
The primary reason for the allowance of claims 8-14 is the inclusion of the following limitations: ‘ mirroring the remote procedure call cache of the first one of the plurality of storage nodes in a mirrored remote procedure call cache of a second one of the plurality of storage nodes’.
The primary reason for the allowance of claims 15-20 is the inclusion of the following limitations: ‘mirroring the remote procedure call cache of the first one of the plurality of storage nodes in a mirrored remote procedure call cache of a second one of the plurality of storage nodes’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113